Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest A bedding cover system, comprising an insulated bedding item including a bedding fastener disposed proximate a top edge, the insulated bedding item having a length and a width; and a bedding cover including a cover configured to overlie the insulated bedding item, the cover member having a cover top edge complementing the width of the insulated bedding item and overlying the bedding top edge; and a flap member coupled to the cover member along the cover top edge; a first cover fastener disposed on the flap member proximate to the cover top edge wherein the first cover fastener is configured to fasten with the first insulated bedding item fastener; and a second cover fastener disposed on the cover member or the flap member proximate to the cover top edge wherein the second cover fastener is configured to secure the cover member to the insulated bedding item wherein a top portion of the cover member overlying and in contact with a top surface of an upper portion of the insulated bedding item and the flap member underneath and in contact with a lower surface of the upper portion of the insulated bedding item collectively define a flap configured to receive the upper portion of the insulated bedding item that is proximate to a head of a bed.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above

Conclusion

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673